                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                           )
                      Plaintiff,                     )
                                                     )
 vs.                                                 )       CASE NO. DNCW3:03CR209-01
                                                     )       (Financial Litigation Unit)
                                                     )
 ERIKA F. WILSON,                                    )
                                Defendant,           )
 and                                                 )
                                                     )
 SAVASENIORCARE CONSULTING, LLC,                     )
                     Garnishee.                      )

                        ORDER OF CONTINUING GARNISHMENT

        THIS MATTER IS BEFORE THE COURT on the answer of Savaseniorcare

Consulting, LLC, as the Garnishee. On April 13, 2007, the Honorable Frank D. Whitney sentenced

the Defendant to two (2) years’ probation for her conviction of Conspiracy to Commit Bank Fraud

and Utter Counterfeit Securities in violation of 18 U.S.C. §371. Judgment in the criminal case was

filed on April 13, 2007 (Doc. No. 158). As part of that Judgment, the Defendant was ordered to

pay an assessment of $100.00 and restitution of $113,577.81 to the victims of the crime. Id.

        On October 30, 2017, the Court entered a Writ of Continuing Garnishment (“Writ”) (Doc.

No. 240), to the Garnishee, Savaseniorcare Consulting, LLC, (“Garnishee”). The Defendant was

served with the Writ on November 16, 2017, and the Garnishee was served on November 7, 2017.

The Garnishee filed an Answer on January 3, 2018 (Doc. No. 245), stating that at the time of the

service of the Writ, the Garnishee had in its custody, control or possession property or funds owned

by the Defendant, including non-exempt, disposable earnings.

        On November 27, 2017, the Defendant filed a request for hearing with the court using the

forms provided by the United States (Doc. No. 243). The United States filed its Response to




       Case 3:03-cr-00209-FDW-DCK Document 259 Filed 10/08/20 Page 1 of 2
Request for Hearing on December 5, 2017 (Doc. No. 244). The Government is not seeking to

attach, sell or otherwise dispose of any property that is subject to exemptions. Therefore, the

Defendant is not entitled to a hearing.

       IT IS, THEREFORE, ORDERED that the Defendant’s request for hearing is DENIED

for the reasons stated in the Government’s response and an Order of Continuing Garnishment is

hereby ENTERED in the amount of $46,411.58 computed through October 27, 2017. The

Garnishee will pay the United States up to twenty-five percent of Defendant’s net earnings which

remain after all deductions required by law have been withheld and one hundred percent of all

1099 payments. See 15 U.S.C. § 1673(a). The Garnishee will continue said payments until the

debt to the Plaintiff is paid in full or until Garnishee no longer has custody, possession or control

of any property belonging to Defendant or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                             Clerk of the United States District Court
                                      401 West Trade Street
                                       Charlotte, NC 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:03CR209-01.

       IT IS FURTHER ORDERED that Garnishee will advise this Court if Defendant’s

employment is terminated at any time by Garnishee or Defendant.

       Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset Program.

Under this program, any federal payment Defendant would normally receive may be offset and

applied to this debt.

                                          Signed: October 8, 2020




      Case 3:03-cr-00209-FDW-DCK Document 259 Filed 10/08/20 Page 2 of 2
